

EXHIBIT 10.4

 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated as
of July 27, 2017 (the "Amendment Effective Date"), is entered into by and among
CYTRX CORPORATION, a Delaware corporation, and each of its Qualified
Subsidiaries (collectively, the "Borrower"), the several banks and other
financial institutions or entities from time to time parties thereto as Lender,
constituting the Required Lenders, and HERCULES CAPITAL, INC. (formerly known as
Hercules Technology Growth Capital, Inc.), a Maryland corporation, in its
capacity as administrative agent and collateral agent for itself and the Lender
(in such capacity, together with its successors and assigns in such capacity,
"Agent").


A.
The Borrower, the Lender and Agent are parties to a Loan and Security Agreement
dated as of February 5, 2016 (as amended, restated or modified from time to
time, the "Loan and Security Agreement").



B.
Pursuant to the terms of an Exclusive License Agreement to be entered into
concurrently herewith between the Borrower and NantCell, Inc. ("NantCell"), in
substantially the form attached hereto as Exhibit A (the "License Agreement"),
the Borrower intends to grant to NantCell and its affiliates a royalty-bearing,
exclusive license, or as applicable, sublicense in, to and under certain
licensed patents and know how to exploit the Licensed Product (as defined in the
License Agreement) in the Territory (as defined in the License Agreement).



C.
In connection with the transactions contemplated by the License Agreement,
NantCell is making an investment in Borrower concurrently with the License
Agreement in accordance with a Stock Purchase Agreement separately entered into
between NantCell and the Borrower (the "Stock Purchase Agreement").



D.
Borrower has requested that Lender consent to the License Agreement and the
transactions contemplated therein (collectively, the "License Transaction"). The
Lender has agreed to such request, and the Borrower and Lender desire to amend
the Loan and Security Agreement subject to the terms and conditions hereof.



Accordingly, the parties hereto agree as follows:
Exh 10.4 Page 1

--------------------------------------------------------------------------------



SECTION 1 Definitions; Interpretation.


(a)
Terms Defined in Loan and Security Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan and Security Agreement.



(b)
Interpretation. The rules of interpretation set forth in Section 1.1 of the Loan
and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.



SECTION 2 Consent. Subject to all of the terms and conditions set forth in this
Amendment, Agent and Lender hereby consent to the License Transaction and agree
that the License Transaction shall be deemed a "Permitted Transfer" under the
Loan and Security Agreement. Agent and Lender confirm that the issuance by
Borrower of its securities as contemplated by the Stock Purchase Agreement is
not an Equity Event.


SECTION 3 Amendments to the Loan and Security Agreement.


(a)
The Loan and Security Agreement shall be amended as follows effective as of the
Amendment Effective Date:



(i)
New Definitions.  The following definitions are added to Section 1.1 of the Loan
and Security Agreement in alphabetical order:



"First Amendment Date" means July 27, 2017.
"First Amendment Repayment" has the meaning given to it in Section 2.1(d)(ii).


"September 2017 Repayment" has the meaning given to it in Section 2.1(d)(ii).
(ii)
Amended Definition. The definition of "Term Loan Maturity Date" appearing in
Section

1.1 of the Loan and Security Agreement is hereby amended in its entirety and
replaced as follows:


"Term Loan Maturity Date" means August 1, 2018.
(iii)
Section 2.1(d). Section 2.1(d) of the Loan and Security Agreement is hereby
amended and replaced in its entirety as follows:



"(d) Payment.


(i)
Borrower will pay interest on each Term Loan Advance on the first Business Day
of each month, beginning the month after the Advance Date. Borrower shall repay
the aggregate Term Loan principal balance that is outstanding on the day
immediately preceding the Amortization Date, in equal monthly installments of
principal and interest (mortgage style) beginning on the Amortization Date and
continuing on the first Business Day of each month thereafter until the Secured
Obligations (other than inchoate indemnity obligations) are repaid. The entire
Term Loan principal balance and all accrued but unpaid interest hereunder, shall
be due and payable on the Term Loan Maturity Date (bullet payment). Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to Borrower's account as authorized on the ACH Authorization on
each payment date of all (i) periodic obligations payable to Lender under each
Term Advance and (ii) reasonable and documented out-of-pocket legal fees and
costs payable to Agent or Lender pursuant to Section 11.11 of this Agreement, so
long as Borrower has received prior written notice thereof.



(ii)
Notwithstanding any provision herein to the contrary, (x) on the First Amendment
Date, Borrower shall have repaid Five Million Dollars ($5,000,000.00) in
outstanding principal and unpaid interest thereon plus the applicable Prepayment
Charge (the "First Amendment Repayment"); and (y) on or prior to September 30,
2017, Borrower shall repay an additional Five Million Dollars ($5,000,000.00) in
outstanding principal and unpaid interest thereon plus the applicable Prepayment
Charge (the "September 2017 Repayment"). After each of the First Amendment
Repayment and the September 2017 Repayment is made, Agent shall provide Borrower
an updated amortization schedule for future payments of principal and interest
(based on a schedule comprised of 31 months of equal payments of principal and
interest with a bullet payment due on the Term Loan Maturity Date)."



Exh 10.4 Page 2

--------------------------------------------------------------------------------

(b)
References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to "this Agreement" and the words "hereof," "herein,"
"hereunder," or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.



SECTION 4          Conditions of Effectiveness. The effectiveness of Section 2
and Section 3 of this Amendment shall be subject to the satisfaction of each of
the following conditions precedent:


(a)
This Amendment. Agent shall have received (i) this Amendment, executed by Agent,
the Lender and Borrower, (ii) the First Amendment to Warrant Agreement, executed
by Hercules Capital, Inc. and Borrower and (i) First Amendment to Warrant
Agreement, executed by Hercules Technology III, L.P. and Borrower.

 
 



(b)
                      Partial Repayment. Borrower shall have paid the First
Amendment Repayment.

Exh 10.4 Page 3

--------------------------------------------------------------------------------



(c)
                                  Representations and Warranties; No Default. On
the Amendment Effective Date, after giving effect to the amendment of the Loan
and Security Agreement contemplated hereby:



                       (i)
         The representations and warranties contained in Section 5 shall be true
and correct on and as of the Amendment Effective Date as though made on and as
of such date; and

 
                                                      (ii)                   
     There exist no Events of Default or events that with the passage of time
would result in an Event of Defau





SECTION 5  Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, the Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Effective Date
remains true and correct. For the purposes of this Section 5, (i) each reference
in Section 5 of the Loan and Security Agreement to "this Agreement," and the
words "hereof," "herein," "hereunder," or words of like import in such Section,
shall mean and be a reference to the Loan and Security Agreement as amended by
this Amendment, and (ii) any representations and warranties which relate solely
to an earlier date shall not be deemed confirmed and restated as of the date
hereof (provided that such representations and warranties shall be true, correct
and complete as of such earlier date).


SECTION 6      Miscellaneous.


(a)
Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lender's and Agent's
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. The Borrower hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Secured Obligations under the Loan and
Security Agreement, including without limitation any Term Loans funded on or
after the Amendment Effective Date, as of the date hereof.



(b)
Conditions. For purposes of determining compliance with the conditions specified
in Section 44 of this Amendment, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.



(c)
Release. In consideration of the agreements of Agent and each Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.

Exh 10.4 Page 4

--------------------------------------------------------------------------------





(d)
No Reliance. The Borrower hereby acknowledges and confirms to Agent and the
Lender that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.



(e)
Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.



(f)
Governing Law. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.



(g)
Complete Agreement; Amendments. This Amendment and the Loan Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements with respect to such subject matter. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.



(h)
Severability of Provisions. Each provision of this Amendment is severable from
every other provision in determining the enforceability of any provision.



(i)
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.



(j)
                      Loan Documents. This Amendment shall constitute a Loan
Document.



[Balance of Page Intentionally Left Blank; Signature Pages Follow]
Exh 10.4 Page 5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above
written.


 BORROWER:


CYTRX CORPORATION








AGENT:


                                                                                          
HERCULES CAPITAL, INC.
 
                                                                                           Signature:
 
                                                                                           Print
Name: 
 
 
                        
                         Title: 
 
 
 
                        LENDER :
 
                                                                                         
HERCULES TECHNOLOGY llI, L.P.
 
                         Signature:
 
                                                                                           Print
Name: 
 

                        
                         Title:



 
                      HERCU LES CAPITAL FUNDING TRUST 2014-1
                                                                                          
By: HERCULES CAPITAL, INC., its servicer




Signature
 
Print Name:
 
Title:






 
Exh 10.4 Page 6

--------------------------------------------------------------------------------



 Exhibit A
License Agreement

 
Exh 10.4 Page 7